Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.
 2.  Applicant’s amendment and response filed 2/22/21 is acknowledged and has been entered. 

The terminal disclaimer filed on 2/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing on application serial no. 15/572,137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The terminal disclaimer filed on 2/22/21 disclaiming the terminal portion of US 10,485,882 which would extend beyond the expiration date of any patent issuing on application serial no. 15/572,137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.  Applicant is reminded of Applicant's election without traverse of Group I and the following species in Applicant’s amendment and response filed 4/16/20:

a first polypeptide comprising an MHC class II alpha 1 domain and a second polypeptide comprising an MHC class II beta 1 domain, or the first polypeptide comprises an MHC class II beta 1 domain and the second polypeptide comprises an MHC class II alpha domain, the heterodimer is attached to a nanoparticle (NP), the first and second polypeptides do not further comprise a dimerization domain or a biotinylation site, and the heterodimer further comprises an autoimmune disease-relevant antigen connected to the MHC class II alpha 1 polypeptide via a linker, the protuberance or knob comprises the sequence of SEQ ID NO: 53 and the hole or cavity comprises the sequence of SEQ ID NO: 51.

Applicant is reminded that claim 8 is included in examination because SEQ ID NO: 51 does comprise A, S, T, V and C residues.  

Claims 1, 8 and 27-32 are presently being examined as they read upon the elected species.




Applicant has amended the claims to recite that the engineered protuberance and the engineered cavity are fully defined SEQ ID NO: 53 and SEQ ID NO: 51, respectively.

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claims 1, 8 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a. Claim 1 is indefinite in the recitation at parts (i) and (ii) that recite that the domains may be alternatively present or present in combination with one another, but also recites in the subsequent “wherein” clause (i.e., at lines 5-7 from the end of the claim) that the autoimmune disease-relevant antigen polypeptide is connected to one of the alpha 1 or beta 1 domains, i.e., the alpha 1 and/or beta 1 domains may not be present as is recited in parts (i) and (ii), but must be present as recited in the subsequent “wherein” clause.

     b. Claim 8 is indefinite in the recitation of the “wherein” clause because it is not clear if the recitation of the one or more amino acid residues that are alanine, serine, threonine, valine and/or cysteine are meant to be descriptive of the residues that are already part of SEQ ID NO: 51 (all of these amino acid residues are present therein) or is meant to be comprised flanking the sequence of SEQ ID NO: 51, and hence, the metes and bounds of the claim are not clear.

7.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

8.  In the instance that the first interpretation enunciated at item #6b above is what is meant, claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Amino acid residues alanine, serine, threonine, valine and/or cysteine are all comprised within SEQ ID NO: 51.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1, 8 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/041968 A1 (of record) in view of Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16), and Kozono et al (Nature, 1994, 369: 151-154, of record).  

WO 2012/041968 A1 teaches that a nanosphere (a spherical type of nanoparticle or NP) may have a biocompatible, bioabsorbable solid metal core such as iron or iron oxide and also a biodegradable bioabsorbable coating such as dextran, and further comprises an antigenic peptide/MHC class II complex (including wherein the alpha and beta chains have a leucine zipper (i.e., a coiled-coil) sequence at the carboxy terminal portions thereof), coupled directly or indirectly via a linker, wherein the peptide is an autoimmune relevant peptide antigen, and pharmaceutical composition thereof.  WO 2012/041968 A1 teaches that the peptide can be WO 2012/041968 A1 further teaches examples of such peptides that are 11 or more amino acid residues in length.  WO 2012/041968 A1 further teaches that the NP ranges in size from about 10 nm to about 150 uM in diameter.  WO 2012/041968 A1 teaches that it is preferable to administer higher numbers of small NPs (optimally 5-15 nm in diameter) coated with fewer pMHCs than visa versa. WO 2012/041968 A1 teaches that such compositions will expand low avidity CD4+ Treg1 (TR1) anti-pathogenic autoreactive T cells characterized by IL-10 expression when administered in a pharmaceutical composition.  WO 2012/041968 A1 teaches that the pharmaceutical composition comprises a pharmaceutically acceptable carrier such as a solvent, a dispersion medium, salts, aqueous propylene glycol, water, polyols, antibacterial and antifungal agents, thimerosal, and/or sugars.  WO 2012/041968 A1 teaches that the NP may comprise a layer with suitable surfaces for attaching chemical functionalities for chemical binding or coupling sites.  WO 2012/041968 A1 teaches using maleimide as a conjugating agent and 3.4 kD thiol-PEG as a linker. WO 2012/041968 A1 teaches that humanized mice expressing HLA transgenes and peptide/HLA complexes are available for studies, and also discloses both human and murine MHC class II molecules as well autoimmune disease-relevant peptides that are at least 11 amino acid residues in length that bind to a mouse MHC II molecule.  WO 2012/041968 A1 teaches using D. melangogaster (insect) cells to produce the MHC II complexes (See entire reference, e.g., [0016], [0021]-[0025], [0028], [0045], [0052]-[0057], [0093], [0081]-[0085], [0114], [0179], [0192], [0197], [0199], [0201], example 3, claims 12-20).  

WO 2012/041968 A1 does not teach wherein the coiled-coil structure in the MHC class II/peptide complex is a knob-in-hole comprising a knob or protuberance that is the sequence represented by instantly recited SEQ ID NO: 53 and wherein the hole or cavity is the sequence represented by instantly recited SEQ ID NO: 51, nor that the there is a flexible linker between the antigenic peptide and the MHC II chain.   

Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid side chains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  Luas further teaches engineering synthetic coiled coils (see entire reference, e.g., paragraph spanning cols 1-2 on page 375 and last sentence of reference).  

US 7,695,936 discloses knobs and holes heteromeric polypeptides, otherwise known as protuberances and cavities. US 7,695,936 discloses preparing heteromultimeric polypeptides such as bispecific immunoadhesions using engineered knobs and holes comprised in the Fc domain(s) of an antibody such as for instance, the CH2 and CH3 domains or the CH3 domain. US 7,695,936 discloses that immunoadhesions are antibody-like molecules which combine the binding domain of a protein such as a cell surface receptor or a ligand (an “adhesion”) with the effector functions of an immunoglobulin (Ig) constant domain.  US 7,695,936 discloses that a binding domain comprises any region of a polypeptide which is responsible for selectively binding to a molecule of interest.  US 7,695,936 discloses that immunoadhesions can possess many of the valuable chemical and biological properties of human antibodies, such as for example, achieving the binding specificity of interest using entirely human components that are minimally immunogenic to the patient and are safe for chronic or repeated use.  US 7,695,936 discloses that use of a knob and hole pair is also advantageous in that mutations can be selected that favors heterodimer formation over homodimer formation.   US 7,695,936 discloses comprising the heteromultimer in nanoparticles (see entire reference, e.g., title, abstract, section on Immunoadhesins, summary of the invention, column 9 at lines 57-62, column 12 at lines 12-29, column 19 at lines 14-47, column 34 at lines 7-15).

US 2016/0068613 A1 discloses making IgG class Fc-region heterodimers comprising Fc region variants that comprise variant CH3 domains comprising amino acid mutations that promote heterodimer formation with increased stability as well as Fc region variants that also comprise mutations. US 2016/0068613 A1 discloses that the molecules of the invention provide ease of isolation/purification by comprising Fc regions that are differentially modified.  US 2016/0068613 A1 discloses that the term “Fc-fusion polypeptide” denotes a fusion of a binding domain such as an antigen binding domain of a  polypeptide such as a ligand of a receptor with an antibody Fc-region that exhibits the desired target and/or protein A (for easy purification thereof) and/or FcRn –binding activity.  According to the disclosure in US 2016/0068613 A1, it appears that instantly recited SEQ ID NO: 53 and SEQ ID NO: 51 both comprise the CH2-CH3 domains of IgG1 with the mutations disclosed in the art reference.  US 2016/0068613 A1 discloses that the first Fc region polypeptide comprises the mutation S354C and the mutation T366 W, while the second Fc-region polypeptide comprises the mutations T366S, L368A and Y407V at those said positions according to the Kabat EU index numbering system, and that these pairs are designated as “knobs-into-holes”.  US 2016/0068613 A1 discloses pharmaceutical compositions thereof for treatment of diseases (see entire reference, e.g., abstract, [0005]-[0007], [0021]-[0026], [0055]-[0060], [0111], [0116], [0117], [0123], [0141], [0142], [0210], [0458], [0459], [0557]-[0559], claims 1-8, 33 and 42).  Below is the correspondence of instantly recited SEQ ID NO: 53 and 51 with their respective sequences in US 20160068613 A1.

Publication No. US20160068613A1
GENERAL INFORMATION
SEQ ID NO 66
Query Match 100.0%; Score 1239; DB 14; Length 227;
  Best Local Similarity   100.0%;  
  Matches 226; Conservative    0; Mismatches    0; Indels    0; Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120


Qy        121 GQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226

(The underlined portion appears to be the CH2 region of human IgG1 according to [0116] of US20160068613 A1, amino acid residues 231-340, Kabat EU numbering system, while the remaining sequence appears to be the CH3 region of human IgG1.)

Publication No. US20160068613A1
SEQ ID NO 65
  Query Match 100.0%; Score 1226; DB 14; Length 227;
  Best Local Similarity   100.0%;  
  Matches 226; Conservativ0; Mismatches    0; Indels    0; Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60


Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226

Kozono et al teach that MHC class II heterodimers were prepared by genetically attaching the antigenic peptide by a flexible peptide linker to the amino terminus of the class II beta chain (i.e., at the amino terminus of the beta 1 domain), wherein the heterodimer chains are free of the transmembrane and cytoplasmic domains (see entire reference, especially introduction section and abstract).  Kozono et al, like the primary art reference, also teach making MHC II molecules in insect cells (see entire reference, especially abstract and Figure 1).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NP-MHC II/autoimmune disease relevant antigenic peptide heterodimer composition/pharmaceutical composition thereof, by replacing the leucine zipper coiled coil motifs on the MHC II alpha and beta chains with a knob in hole construct such as disclosed by US 7,695,936 as useful for making heterodimeric complexes, including using the constructs disclosed by US 2016/0068613 A1 that are identical to instantly recited SEQ ID NO: 53 and SEQ ID NO: 51, and further to have used a flexible peptide linker in between the antigenic peptide and the amino terminal end of the beta 1 domain such as is taught by Kozono et al. 

One of ordinary skill in the art would have been motivated to do this in order to prepare a MHC II/peptide complex that is easier to purify and the NP-MHC II/peptide that is less immunogenic.  

Applicant’s arguments have been fully considered but are not persuasive.  Applicant’s said arguments are of record in the response filed 3/26/21 (on page 2)

Applicant argues that none of the art, either alone or in combination, teaches or suggests the claim limitation that one or both of the first polypeptide or the second polypeptide does not comprise a leucine zipper or a site specific biotinylation site.

However, the instant rejection proposes to substitute the leucine zippers that are taught to be knob-in-hole polypeptides with different set of knob-in-hole motif polypeptides having numerous art recognized superior advantages, e.g., having increased heterodimer stability, having minimal immunogenicity when humanized or fully human, are safe for chronic or repeated use, favor heterodimer formation over homodimer formation, and are easy to purify; the art references teach that the knob in hole polypeptides can be combined with the desired binding specificity (i.e., the MHC/peptide portion and disposed on nanoparticles (consonant with the teaching of the primary art reference for the leucine zipper/MHC/peptide constructs).  

Applicant argues that the WO2012/041968, US 7,695,936 and US 2016/0068613 discuss the use of leucine zippers, and so the pending claims that recite that one or both of the first polypeptide or the second polypeptides does not comprise a leucine zipper or a site specific biotinylation site are not obvious.

However, US 2016/0068613 discusses using leucine zippers or knob-in-hole engineering for making multispecific or bispecific antibodies as equivalents (at [0493]) whereby the constructs of the combined references are heterodimers attached through the knob-in-hole engineering. WO2012/041968 teaches using a leucine zipper to associate the MHC class II heterodimer chains (at the para spanning pages 71-72), and Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid side chains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  It would have been prima facie obvious to have substituted one coiled-coil (the knob-in-hole) having art recognized advantages for the coiled-coil (leucine zipper) taught by the primary art reference WO2012/041968, and with a reasonable expectation of success. 
With regard to Applicant’s further argument, the art teaching of an iron or iron oxide core was enunciated in the prior rejection of record.  

12.  Applicant’s amendment filed 2/22/21 canceling claims 26 and 39-47 and Applicant’s terminal disclaimer filed on 2/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing on application serial no. 15/572,137 are sufficient to overcome the prior rejection of record of claims 1, 8, 26-32 and 39-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 137-142, 149 and 171-178 of copending Application No. 15/572,137 in view of WO 2012/041968 A1 (of record), Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16), and Kozono et al (Nature, 1994, 369: 151-154). 

13.  Applicant’s amendment filed 2/22/21 canceling claims 2-7, 9 and 10 and Applicant’s terminal disclaimer filed on 2/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,485,882 are sufficient to overcome the prior rejection of record of claims 1-11 of U.S. Patent No. 10,485,882 (IDS reference) in view of WO 2012/041968 A1 (of record), Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16), and Kozono et al (Nature, 1994, 369: 151-154).

14.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.  Claims 1, 8 and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,603,948 (of record) in view of WO 2012/041968 A1 (of record), Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16, of record), and Kozono et al (Nature, 1994, 369: 151-154, of record).

The claims of US 9,603,948 are drawn to a NP-MHCII/peptide complex/complex thereof comprising a nanoparticle core which has a diameter from about 1 nm to about 100 nm, and coupled thereto is a less than about 5 kD PEG linker, a MHC class II/peptide complex, wherein the antigenic peptide is an MS related antigenic peptide (i.e., an autoimmune relevant disease antigen).  

The claims of US 9,603,948 do not recite wherein the peptide is at least 11 amino acid residues in length and is connected to the MHC class II beta 1 domain by a flexible linker, nor that the alpha and beta chains of MHC class II further comprise one of instantly recited SEQ ID NO: 53 or SEQ ID NO: 51 as a protuberance (knob) and cavity (hole), respectively, as a heterodimer pair, nor that the NP is an iron, gold or iron oxide core NP, nor wherein the PEG linker is maleimide functionalized.

The secondary references listed above do provide these teachings.  The teachings of each said secondary reference are enunciated above in this office action. Briefly, WO 2012/041968 A1 teaches a NP-MHC II/peptide composition that comprises MHC II peptide complexes wherein the alpha and beta chains are associated by a leucine zipper coiled coil domain and examples of such peptides that are 11 or more amino acid residues in length and wherein the NP comprise a biocompatible, bioabsorbable metal core such as gold, iron or iron oxide and also a biodegradable bioabsorbable coating, and wherein the complexes are attached by a 3.4 kD maleimide functionalized linker; Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid sidechains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  Luas further teaches engineering synthetic coiled coils, i.e., that teaches that knob in hole constructs are a type of coiled coil pair as are leucine zippers; US 7,695,936 discloses preparing heteromultimeric polypeptides such as bispecific immunoadhesions using engineered knobs and holes comprised in the Fc domain(s) of an antibody such as for instance, the CH2 and CH3 domains or the CH3 domain, that immunoadhesions are antibody-like molecules which combine the binding domain of a protein such as a cell surface receptor or any ligand (an “adhesion”) with the effector functions of an immunoglobulin (Ig) constant domain, wherein a binding domain comprises any region of a polypeptide which is responsible for selectively binding to a molecule of interest, and associated with a NP, and advantages such as being less immunogenic and suitable for repeated use; US 2016/0068613 A1 discloses making IgG class Fc-region heterodimers comprising knob in hole sequences (including a pair that are identical to instantly recited SEQ ID NO: 53 and SEQ ID NO: 51) that are advantageously easy to purify; and Kozono et al teach using a flexible peptide linker to covalently join the autoantigenic peptide to the beta 1 region of the beta chain of MHC II in the MHCII/peptide heterodimer complex. Kozono et al teach that MHC class II heterodimers were prepared by genetically attaching the antigenic peptide by a flexible peptide linker to the amino terminus of the class II beta chain (i.e., at the amino terminus of the beta 1 domain), wherein the heterodimer chains are free of the transmembrane and cytoplasmic domains (see entire reference, especially introduction section and abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added knob in hole constructs such as the SEQ ID NO: 53 and SEQ ID NO: 51 identical pair disclosed by US 2016/0068613 A1 to the alpha and beta chains of the MHC II in the NP-MHCII/peptide complex/pharmaceutical composition thereof of the claims of US 9,603,948, to have used a maleimide functionalized version as the PEG linker and to have used an iron, iron oxide or gold core NP as is taught by WO 2012/041968 A1, and to have attached the peptide to the b-chain amino terminus via a flexible peptide linker as taught by Kozono et al.

One of ordinary skill in the art would have been motivated to do this in order to make a NP-MHC II/peptide complex that is stably associated, easy to purify and non-immunogenic to use.

Applicant does not address this rejection per se, but with regard to their arguments (in the remarks section filed 3/26/21 on pages 1-2) pertaining to the secondary references used in this rejection, Applicant’s arguments have been fully considered but are not persuasive for the reasons enunciated above.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644